NOT PRECEDENTIAL
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                      No. 11-1440
                                     _____________

                            UNITED STATES OF AMERICA

                                             v.

                                 EUDINIA MARTINEZ,
                                                Appellant

                                     _____________

                       Appeal from the United States District Court
                               for the District of New Jersey
                         (D.C. Criminal No. 3-10-cr-00219-003)
                       District Judge: Honorable Freda L. Wolfson
                                      _____________

                      Submitted Under Third Circuit LAR 34.1(a)
                                   June 21, 2012
             Before: AMBRO, VANASKIE, and ALDISERT, Circuit Judges



                            ORDER AMENDING OPINION


At the direction of the Court, the opinion filed in this matter on August 29, 2012 shall be
amended. All references to the informant in this matter shall be to the “confidential
informant” or “CI.” An amended opinion shall be issued.

For the Court,


Marcia M. Waldron, Clerk
Date: June 18, 2013
PDB/cc: All Counsel of Record